Judgment unanimously affirmed. Memorandum: It was proper for the prosecutor to fail to disclose the names of two suspects. Defendant failed to establish that their identity was potentially exculpatory (see, Brady v Maryland, 373 US 83, 87; People v Andre W., 44 NY2d 179, 184; People v LaBounty, 127 AD2d 989, lv denied 69 NY2d 1005). Further, it was proper for the prosecutor to elicit testimony about defendant’s fingerprints. Defendant’s fingerprint card was not in evidence, nor was defendant’s prior criminal history referred to in any way (cf., People v Balone, 52 AD2d 216). Although it was improper for the prosecutor to elicit identification testimony, the error was harmless. There was overwhelming proof of defendant’s guilt and no significant probability that the jury would have acquitted the defendant but for the error (see, People v Crimmins, 36 NY2d 230). The verdict was not contrary to the weight of evidence (see, People v Bleakley, 69 NY2d 490, 495) and the sentence was not harsh and excessive (see, People v Farrar, 52 NY2d 302). (Appeal from judgment of Supreme Court, Erie County, Marshall, J.— burglary, first degree.) Present—Denman, J. P., Pine, Balio, Lawton and Lowery, JJ.